DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I in the reply filed on 4/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Interpretation
Notes from the previous action: 
The phrases: “… that collects/searches/displays ...” are purely worded as applicant’s intended functions/uses of the recited units. Much of claim claims 1-6 are purely worded as applicant’s intended functions/uses of the recited units if it were used with the unclaimed “other analysis apparatuses.” The examiner notes that for instance: claim 1, as currently recited, is met by any computer that include a display. 

The same applies to the phrases, for instance: “the search unit acquires …;” “the display unit performs…;” etc. in claims 2-6.  
Claims 1-6 are all worded in the event that a computing platform of claims 1-6 are used with the “other analysis apparatuses,” which is not recited as part of the claimed subject matter. Claims are replete with narrative intended use phrases that do not further structurally define the claimed device.
Furthermore, regarding claims 1-6, proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for...” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements).
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.


Specification
The disclosure is objected to because of the following informalities: The paragraph numbering is not proper. Paragraph [0004] is missing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note: In this section of the office action, the examiner presents several notes in italic. The notes are generally directed towards the examiner’s claim interpretation and etc. These notes are not part of the 112(b) rejection. The examiner makes these notes for the purpose of clarifying the examiner's position for the 112(b) and the art rejections. 
Regarding claims 1-6, it is unclear if applicant intends to positively claim: (a) other analysis apparatuses communicating with each other and the analysis apparatus (and/or an analysis apparatus that is available first among the host analysis apparatus and the other analysis apparatuses); and (b) a display unit of the analysis apparatus, as part of the claimed subject matter. 
The recitation: “an analysis apparatus that is available first among the host analysis apparatus and the other analysis apparatuses” means that the analysis apparatus that is available first can be among unclaimed other analysis apparatuses. 
The examiner further notes that a preamble is not accorded any patentable weight: where it merely recites structural elements that are not positively recited in the body of the claim; and where the claim merely recites the purpose or the intended use of a claimed structure with respect to the unclaimed structure recited in the preamble.
The language used to describe the intended use of a device merely provides insight in understanding the operation of the device; or the environment in which the device may be used. The language does not add structural elements recited in the preamble to the device being claimed. An invention is defined by the listing of elements which follows the transitional phrase.
Claim 1 is drafted in a way that (a) and (b) are not required to be elements of the instant invention. While applicant may intend for (a) and (b) to be elements of the invention, there is no requirement for (a) and (b) to be elements of the instant 
The claim as drafted only requires that the apparatus to be structurally capable of communicating with other system. If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) and (b) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed (a) and (b). The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
The examiner further note that the phrases: “… that collects/searches/displays ...” are purely worded as applicant’s intended functions/uses of the recited units. Much of claim claims 1-6 are purely worded as applicant’s intended functions/uses of the recited units if it were used with the unclaimed “other analysis apparatuses.” The examiner notes that for instance: claim 1, as currently recited, is met by any computer that include a display. As currently presented, any computer is capable of collecting information and includes search functions. 
Even if the claims are amended to recite for instance: “… unit for…” the examiner would say that such phrases do not invoke of the 112(f) means plus function interpretation. According to the specification, these units are merely directed towards generic electronic components of a computer/controller and are not directed towards mechanical devices.
Therefore, as currently presented, the metes and bounds for the claimed invention is unclear/unascertainable. 
In addition, claims 1-6 are all worded in the event that a computing platform of claims 1-6 are used with the “other analysis apparatuses,” which is not recited as part of the claimed subject matter. 
Claims 1-12 are replete with narrative intended use phrases that do not further structurally define the claimed device.
Proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for...” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements).
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US 20100223556).
Regarding claims 1-12, Wakabayashi discloses an analytical system comprising (see paragraphs [0036]-[0063] of the specification, Figs. 1-6): a plurality of analytical devices that are communicably connected between each other (sec paragraph [0036]    [0042] of the specification, Fig. 1), the analytical devices comprising: an operation state collector 14 (corresponding to the information collecting section) that collects analysis 
All the claimed structural elements are disclosed by Wakabayashi. One of ordinary skill in the art would have been motivated to reprogram the computer of the AAPA to pursue other functions/tasks. Reprogramming computer involves only ordinary skill in the art and reprogramming is part of common science practice. 
 The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aisaka (JP2004-085356). 
Regarding claims 1-12, Aisaka discloses a plurality of analysis apparatuses that are connected to each other by a network and the scheduled analysis end time of each analysis apparatus is collected through the network. A list of the collected scheduled 
All the claimed structural elements are disclosed by Aisaka. One of ordinary skill in the art would have been motivated to reprogram the computer of the AAPA to pursue other functions/tasks. Reprogramming computer involves only ordinary skill in the art and reprogramming is part of common science practice. 
 The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admission of Prior Art (AAPA: [0003] and [0005] of the specification). 
Regarding claims 1-12, AAPA discloses a plurality of analysis apparatuses that are connected to each other by a network and the scheduled analysis end time of each analysis apparatus is collected through the network. A list of the collected scheduled 
All the claimed structural elements are disclosed by the AAPA. One of ordinary skill in the art would have been motivated to reprogram the computer of the AAPA to pursue other functions/tasks. Reprogramming computer involves only ordinary skill in the art and reprogramming is part of common science practice. 
 The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/10/21